N. J. Kaufman, P.J.
(dissenting). I respectfully dissent.
The defendant contends that the remarks of the prosecutor were improper because they appealed to the civic duty of the jury to convict the defendant and expressed the prosecutor’s opinion of the defendant’s guilt without reference to evidence.
Specifically, the defendant complains of three remarks:
1) " * * * I think the suggestion has been made about well, I think the observation should be made that when considering the intent in this case you got to remember who had the money. It wasn’t Mr. Wilson, it was Mr. Henson and dope dealers don’t sell heroin for free.”
2) "Ladies and gentlemen, this is your community. They are your streets. They do not belong to the dope peddlar [sic]. They do not belong to the people who sell poison.”
3) "If you are unconvinced as to whether the elements of intent has [sic] been proven in this case, but you are convinced that Mr. Henson possessed heroin at one time that evening, that he had the three packets of heroin, then it is your duty to find him guilty of possession of heroin. I would suggest, ladies and gentlemen, that if you find him guilty of simple possession of heroin, you will be doing Mr. Henson a favor.”
Immediately after the second complained-of statement, the defendant objected and the court *331sustained that objection. The court ordered the remark to be disregarded.
The trial court in upholding the objection stated:
"THE COURT: Well, this is argument. I allow a great deal of leeway on that. That comment may have been primarily appealing to the emotions. Of course counsel can do that in argument. All right, I will strike that, tell the jury to disregard it.”
While the court’s instructions cured any prejudice as far as the first and third remarks, supra, are concerned, the mere statement "All right, I will strike that, tell the jury to disregard it” certainly was not enough to cure the error as to the second remark. People v Gloria Williams, 65 Mich App 753; 238 NW2d 186 (1975), People v Farrar, 36 Mich App 294; 193 NW2d 363 (1971).1 I am not unmindful of the Supreme Court’s decision in People v Hall, 396 Mich 650, 656-657; 242 NW2d 377 (1976). However, in Hall there was no objection and the majority opinion stated:
"Whether or not in total context this language is improper, we cannot agree with defendant that appropriate cautionary instructions given on request would not have cured any error. Indeed, the trial court gave the following agreed-upon and appropriate instruction:
" '[Arguments of counsel are not evidence in the case and should not be construed by you [the jury] as such. The purpose of arguments of counsel is to assist you in coordinating, summarizing and drawing conclusions from what testimony and evidence you have heard.’ ” (Emphasis added.)
I would reverse and remand for a new trial.

 'The prosecutor should refrain from argument which would divert the jury from its duty to decide the case on the evidence, by injecting issues broader than the guilt or innocence of the accused under the controlling law, or by making predictions of the consequences of the jury’s verdict.’ ” 36 Mich App at 299, (footnote omitted), quoting AJBA Project on Standards for Criminal Justice, The Prosecution Function, Std. 5.8(d).